NOTE: This order is nonprecedential.

ﬂHm’teb étates (than of gppeals
for the jfeheral QEirmit

MARY REEVES (SUBSTITUTED FOR CORBY
REEVES), J

Claimant-Appellant,

V.

ERIC K. SHINSEKI, SECRETARY OF VETERANS

AFFAIRS,
Respondent-Appellee.

2011~7085

Appeal from the United States Court of Appeals for

Veterans Claims in case no. 08-1951, Judge Alan G.
Lance, Sr.

ON MOTION

ORDER

The Secretary moves without opposition for leave to
ﬁle a corrected brief that merely reorders the table of
contents to conform to the text of the brief. Mary Reeves
moves without opposition for a 60-day extension of time,
until January 9, 2012, to ﬁle her reply brief.

 

REEVES V. DVA 2

Upon consideration thereof,
IT Is ORDERED THAT:

The motions are granted.

FOR THE COURT

 U 9  . Isl Jan Horbaly
Date Jan Horbaly
Clerk

cc: Kenneth M. Carpenter, Esq
Elizabeth M. Hosford, Esq.

Fl
S2 1 U3. COURT OliﬁgPEALS FOR
THE FEDERAL CIRCUIT

DEC 09 2011

JAN HORBALY
CLERK